                IN THE UNITED STATES DISTRICT COU
                                                               '%.
            FOR THE MIDDLE DISTRICT OF NORTH CARO


UNITED STATES OF AMERICA

                 v.                                   460_-1
                                               1:20CR._

STEVEN MILES VATSAAS


                           The Grand Jury charges:

      From on or about August 12, 2019, continuing up to and including on or

about February 13, 2020, the exact dates to the Grand Jurors unknown, in the

County of Forsyth, in the Middle District of North Carolina, STEVEN MILES

VATSAAS did knowingly receive and attempt to receive any child

pornography, as defined in Title 18, United States Code, Section 2256(8), that

had been shipped and transported using any means and facility of interstate

and foreign commerce, and in and affecting interstate and foreign commerce

by any means, including by computer; in violation of Title 18, United States

Code, Section 2252A(a)(2)(A) and (b)(l).

                         FORFEITURE ALLEGATION

      1.     The factual allegations contained in this Indictment are realleged

and by this reference fully incorporated herein for the purpose of alleging

forfeiture pursuant to Title 18, United States Code, Section 2253.




           Case 1:20-cr-00460-WO Document 1 Filed 10/27/20 Page 1 of 3
I   '




              2.     Upon conviction of the offense alleged in this Indictment, the

        defendant, STEVEN MILES VATSAAS, shall forfeit to the United States,

        pursuant to Title 18, United States Code, Section 2253(a), all visual depictions

        described in Title 18, United States Code, Section 2252A or 2252, and any book,

        magazine, periodical, film, videotape, or other matter which contains any such

        visual depiction, which was produced, transported, mailed, shipped, or

        received in violation of Chapter 110 of the United States Code; any property,

        real or personal, constituting or traceable to gross profits or other proceeds

        obtained from such offense; and any property, real or personal, used or

        intended to be used to commit or promote the commission of the offense or any

        property traceable to such property.

              3.     The property subject to forfeiture pursuant to Paragraph 2 above

        may include, but shall not be limited to, the following property of the defendant

        seized on February 13, 2020:

              a.     Dell Desktop computer;

              b.     Sandisk 128GE USE drive; and

              c.     Sandisk 16GE USE drives (two).




                                                2




                   Case 1:20-cr-00460-WO Document 1 Filed 10/27/20 Page 2 of 3
      All in accordance with Title 18, United States Code, Section 2253, Rule

32.2, Federal Rules of Criminal Procedure, and Title 28, United States Code,

Section 2461(c).

                                              DATED: October 26, 2020

                                              MATTHEW G.T. MARTIN
                                              United States Attorney

                                            &·- - -=
                                          <------   r   -   ----•-.,..   •••   •••-•   -••




                                              BY: WHITNEY N. SHAFFER
                                              Assistant United States Attorney




FOREPERSON




                                      3




         Case 1:20-cr-00460-WO Document 1 Filed 10/27/20 Page 3 of 3
